DETAILED ACTION
This Office action is in reply to correspondence filed 15 September 2022 in regard to application no. 16/643,543.  Claims 3-5, 7-10, 12-29, 31-35 and 41-54 have been cancelled.  Claims 1, 2, 6, 11, 30, 36-40 and 55-64 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 1, 2, 6, 11 and 56-64 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the originally claimed and examined invention is exemplified by original claim 30, in which sensors collect, and the system then processes, data “regarding one or more of a speed, velocity, and acceleration of the vehicle along a route, environmental conditions along the route, geographic conditions along the route and contextual conditions along the route”.  Present claim 30 retains this language, simply striking out the last three options, so is not restrictable from the originally claimed and examined invention.
By contrast, present claim 1 now requires that the data includes a geographic location of the vehicle along the route, and present claim 56 requires that the data includes information relating to pedestrians along the route.  There are, therefore, three different inventions now present in the claims, each restrictable from the other.  Making a determination according to a vehicle speed or velocity is best classified in B60W2520/10; making a determination according to a vehicle location is best classified in G06Q10/08355; making a determination according to the presence of pedestrians is best classified in G06V20/58.
As the claims are directed to related but independent and distinct inventions, there is nothing in the record to indicate they are obvious variations of each other, and they would be classified differently, examining all three would put an undue burden on the Examiner.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  As there are three different inventions present, restrictable each from the other, the Examiner has determined that claim 30 and its dependent claims are most like the invention previously examined.  Accordingly, claims 1, 2, 6, 11 and 56-64 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30, 36-40 and 55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as each claim is directed to either a method (process) or system (machine). The claim(s) recite(s) a screen on the outside of a vehicle which selects and displays content.  The specification makes it clear that what is displayed may be an advertisement, and so the claims recite advertising behavior, one of certain methods of organizing human activity deemed abstract.  Further, the process can be performed without avail of any technology at all; one can simply write an advertisement on the exterior of a vehicle — the content could be selected mentally while driving the vehicle — using, e.g. one of the side windows as the display screen, or a triangular display mounted atop the vehicle such as that which has been common on taxicabs in many cities for several decades. One would ordinarily do this after a particular determination of speed, i.e. that the vehicle was stopped.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer (and only in some of the claims), nothing is done beyond what was set forth above; at most, this merely uses a computer as a tool to perform the abstract idea.  See MPEP § 2106.05(f).
As the claims merely select and display unspecified content, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, as a generic computer is not the particular machine envisioned.  See MPEP § 2106.05(b).
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because the only thing being manipulated in any way is information, which, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), simply providing that a computer collects data, determines content in no particular way, and displays the content, do not go beyond such general linkage in the absence of technical or algorithmic detail.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, where there are any, alone or in ordered combination, do not amount to significantly more than the abstract idea.  The claim includes a “system” comprising a display screen, controller and sensors.  Every computer has sensors: a key on a keypad is a sensor; a mouse has multiple sensors; a touchscreen is a sensor.  These elements are recited at a high degree of generality and the applicant makes it clear and explicit, ¶109, that nothing is required beyond a “general-purpose computer”.
It only performs generic computer functions of selecting and displaying information.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. The claim elements when considered as an ordered combination — at most, a generic computer performing a short sequence of abstract steps chronologically — does nothing more than when they are analyzed individually.
The dependent claims further do not amount to significantly more than the abstract idea, as each simply further elaborates the type of information being manipulated and/or provides for additional, abstract manipulation of information.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Batten et al. (U.S. Publication No. 2018/0186309).

With regard to Claim 30:
A system for displaying information on a vehicle, comprising: 
a display screen mountable on an exterior portion of said vehicle, wherein said display screen is an electronic display device; [abstract; the “digital license plate” reads on such an electronic display device; Sheet 1, Fig. 1 showing its position on the exterior of a vehicle] 
one or more sensors configured to collect data regarding one or more of a speed, a velocity, and an acceleration of the vehicle along a route; [0035; a “substantially slow speed” is detected such as when a vehicle is moving “slowly through heavy traffic”] and 
a controller operatively coupled to said display screen, [abstract; “processor” which is within the digital license plate] wherein said controller is programmed to (i) dynamically determine, based on the data collected with the one or more sensors, media content to be included in said information while said vehicle is travelling along the route; [0028; “advertisements may be substantially related to the location of the vehicle 10, for example, if the vehicle 10 is traveling within the vicinity of a venue, an advertisement for the venue may be shown”; 0029; “traffic information” may be displayed] and (ii) direct said content dynamically selected in (i) to be displayed on said display screen. [id.; the information “is displayed”]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Batten et al. in view of Wang et al. (U.S. Publication No. 2018/0315098, filed 2 July 2018).

With regard to Claim 36:
The system of claim 30, further comprising an online portal, wherein the content is selected from content stored on the online portal. 

Batten teaches the system of claim 30 including selecting content as cited above, but does not explicitly teach obtaining content from an online portal, but it is known in the art.  Wang teaches a system for selectively sending content [abstract] which may display the content at a “certain time interval” based on a “selection”. [0040] The content is an “advertisement”. [id.] An “advertiser uploads” the advertisement. [0136] Wang and Batten are analogous art as each is directed to electronic means for providing advertisements on a digital display. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Wang with that of Batten, as market forces at the time were increasingly driving information providers to obtain advertising content from third-party ad servers, as taught by Wang; further, it is simply a substitution of one known part for another with predictable results, simply obtaining an advertisement in the manner of Wang rather than that of Batten; the substitution produces no new and unexpected result.

With regard to Claim 37:
The system of claim 36, wherein the online portal is configured to permit content providers to upload content. [Wang, 0136, as cited above in regard to claim 36]

With regard to Claim 38:
The system of claim 36, wherein the online portal is configured to permit content providers to choose a time interval in which to display content. [Wang, 0040, as cited above in regard to claim 36]

Claim(s) 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Batten et al. in view of Wang et al. further in view of Wu et al. (U.S. Publication No. 2017/0323333).

With regard to Claim 39:
The system of claim 36, wherein the online portal is configured to permit content providers to choose how often the content is played back. 

Batten and Wang teach the system of claim 36 but do not explicitly teach allowing a party to choose how often content is played back, but it is known in the art.  Wu teaches a promotional system [title] that selects a “frequency” for displaying specific content in “one or more promotional display spaces”. [0037] Wu and Batten are analogous art as each is directed to electronic means for determining display of advertisements. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Wu with that of Batten and Wang in order to allow for specification of terms relevant to a promotion, such as those of Wu; further, it is simply a substitution of one known part for another with predictable results, simply using Wu's factor to determine when to display the messages of Batten; the substitution produces no new and unexpected result.

With regard to Claim 40:
The system of claim 36, wherein the online portal is configured to permit content providers to choose a bounded area in which media content playback occurs. [id.; the promotional display space reads on a bounded area]

Claim(s) 55 is rejected under 35 U.S.C. 103 as being unpatentable over Batten et al. in view of Polehn et al. (U.S. Publication No. 2016/0110759).

With regard to Claim 55:
The system of claim 30, wherein the controller is further programmed to dynamically determine, based on the data collected with the one or more sensors, a duration that said content dynamically selected in (i) is to be displayed on said display screen while said vehicle is traveling along the route.

Batten teaches the system of claim 30 including the use of sensors to collect information and making determinations while a vehicle is traveling as cited above, but does not explicitly teach determining a duration for displaying content, but it is known in the art.  Polehn teaches presenting content based on vehicle recognition. [title] It deals with presentation of information in the case in which “a set of vehicles” is “traveling along a roadway”. [0019] It may “determine a duration” for which “ad content should be displayed” based on various “factors” including “speed of vehicles”. [0022] Polehn and Batten are analogous art as each is directed to electronic means for displaying information in which a determination is made based on a vehicle’s speed.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Polehn with that of Batten in order to display information when it may be seen by its target viewers, as taught by Polehn; [0073] further, it is simply a substitution of one known part for another with predictable results, simply displaying information for a specific duration as in Polehn rather than for the less-specific time of Batten; the substitution produces no new and unexpected result.

Response to Arguments
Applicant's arguments filed 15 September 2022 have been fully considered but they are not persuasive.  First, in regard to § 102, Batten discloses each individual limitation of claim 30, as cited previously and above.  Batten’s displaying of data is determined by data which have been collected, which necessarily involves sensors of one type or another; the language as to what data are collected is open-ended – the sensors can collect any and all kinds of data in addition to the data specifically enumerated; in fact the claim does not require any data at all to actually be collected but only that sensors are able to collect data – and referring to content as “media content” is redundant; any content necessarily requires some sort of medium to present it.
In regard to § 101, the only amendments to claim 30 are to remove certain types of data which were previously enumerated and to change “content” to “media content”, neither of which has any effect on the § 101 analysis.  Displaying content on a display screen, whether done “dynamically” or not, is insignificant, extra-solution activity which has no bearing on the § 101 analysis.
That the claim requires a computer is not per se sufficient to overcome a finding that claims recite mental steps.  See MPEP § 2106.04(a)(2): courts do not “distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer”. 
That messages on a taxi, using the old taxi-top boards, “cannot be changed quickly” is not a technical solution to a technical problem but simply a routine problem of business.  The “specific type of data” is abstract and has no bearing on the “significantly more” analysis, nor does nondescript use of a generic sensor.
The claims are not patent eligible and the rejection is maintained.

Conclusion
As noted in the telephonic interview conducted 13 September 2022, the previous Notice of Informal or Non-Responsive Continued Prosecution Application Amendment, mailed 23 August 2022, is not an Office action “on the merits”; as such, this is the first substantive Office action following the applicant’s 4 August 2022 Request for Continued Examination, and is therefore not made final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694